Citation Nr: 1126639	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a lung condition, diagnosed as bronchiectasis and chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1964 until January 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In March 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.

The Board notes that, in the March 2008 remand, the Board inadvertently reported that the Veteran and his son appeared as witnesses in this case.  The Veteran has never requested a hearing, and the Veterans Appeals Contact and Locator System (VACOLS) does not indicate that an RO or Board hearing has ever been conducted.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this case, but the RO has not complied with the terms of the March 2008 remand directives.

Briefly summarized, the Veteran's December 1963 pre-induction examination reflected a history of pneumonia and pleurisy with effusion requiring hospitalization in April 1959.  The Veteran had reported a history of asthma "since infancy" but a phone call to the Veteran's treating physician did not confirm such a diagnosis.  

In service, the Veteran was treated for a common cold in January 1965.  In April 1965, the Veteran was afforded chest X-ray examination based upon a history of cough and rakes in the right lung.  The results showed some blunting of the right costophrenic angle most likely due to an old disease but no definite evidence of an active disease was found.  The Veteran was hospitalized for 3 days in August 1965 due to acute pneumonitis.  

The available post-service evidence contains medical examinations reports from the Veteran's employer dated in April 1968 and May 1975, both of which indicated that his nose-sinuses, chest, and lungs were normal.  On those occasions, the Veteran also denied having any asthma, frequent or chronic cough, or shortness of breath, providing evidence against this claim.  

However, the Veteran is known to have been diagnosed with bronchiectasis in 1973 based upon X-rays and bronchograms.  See Progress Note dated September 10, 1981.

The Veteran does not dispute a pre-service history of pulmonary problems.  The Veteran and his witnesses currently recollect a history of more frequent and severe pulmonary problems since serving in the military.  See, e.g., Veteran and witness statements received in September 2005, December 2005, October 2006, May 2007, and April 2008.

However, these current recollections appear to conflict with earlier statements of record.  For example, prior to filing this claim, the Veteran essentially reported a history of recurrent lung problems since childhood.  See Social Security Administration Disability Report dated August 1989.  A July 1981 treatment record included the following lay history:

[The Veteran] said he had near pneumonia as a child and had it again about 1973 severe episodes of pneumonia and again in April of 1981, fever, congestion and weight loss.  He was hospitalized for one week and sent home.  He said that ever since that time he has remained weak and tired.

A private examination report, dated May 10, 1989, noted that the Veteran had a history of bronchiectasis which was "felt ... [as] secondary to pneumonic infections as a child."  

On this record, the Board remanded the case in March 2008 requesting a medical examiner to identify all currently diagnosed pulmonary disorders and, for each disorder, to identify whether such disorder was either caused and/or aggravated by service.  

A VA Compensation and Pension (C&P) examination report dated October 2009 with addendums dated December 2009 and January 2010 offered a diagnosis of bronchiectasis with secondary severe obstructive ventilatory defect.  The examiner attributed this disorder to the Veteran's recurrent pneumonia (PNA) during childhood and otherwise stated "no evidence suggestive of service related lung disease."  

Unfortunately, the VA examiner's opinion is unlikely to survive judicial scrutiny as it does not specifically address the question of whether the lung disorder which preexisted service was aggravated during service beyond the normal progress of the disorder.  See 38 C.F.R. § 3.306.

The Board further observes that the original October 2009 VA C&P examination report includes the examiner's impression that further studies, such as immunoglobin level, alpha 1 antitrypsin level, CT chest, bronchoscopy finding and microbiology study, were necessary to provide an etiology opinion.  The examiner ultimately obtained a CT chest study but no further studies.  

On remand, the VA examiner must clarify whether any additional information or testing is deemed necessary to address the questions at hand.  See generally Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that an examiner's opinion should be based upon all "procurable and assembled data").

The Board further observes that a review of the December 2009 VA computed tomography (CT) scan report of the chest noted laboratory test results dated "02/11/2009," which is prior to any scheduling of a VA examination.  This report date, if accurate, suggests that the Veteran has received treatment in the VA clinical setting.  On remand, the RO should clarify whether the Veteran has received any VA treatment for his pulmonary disorders.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Clarify whether the Veteran has received any VA treatment for his pulmonary disorders.  See VA CT chest report dated December 2009 (reporting laboratory test results dated February 11, 2009).

2.  Upon receipt of any additional records, return the October 2009 VA C&P examination report with addendums to the appropriate examiner(s) for clarification of opinion.  The claims folder, including a copy of this REMAND, should be reviewed by the examiner in conjunction with the examination.

The examiner is hereby advised of the inconsistent history of symptomatology reported by the Veteran and his witnesses.  The Board finds that the most accurate recitation of history is that provided by the Veteran to an examiner in July 1981 which is quoted in full in the body of this remand.

Based on review of the entire record and examination of the Veteran, the examiner is asked to:

a) identify the pulmonary disorder(s) which existed at the time of the Veteran's entrance into service in 1964 by reference to the December 1963 pre-induction examination report confirming a history of pneumonia and pleurisy with effusion and the April 1965 chest X-ray report noting a finding of some blunting of the right costophrenic angle most likely due to old disease;

(b) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the pulmonary condition identified as preexisting service was aggravated during service beyond the normal progress of the disorder; and
   
(c) for any current condition which did not preexist service, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder(s) either first manifested in service or were caused and/or aggravated during service?

The examiner must obtain all findings necessary to provide the necessary opinions as suggested in the October 2009 VA C&P examination report (recommending further studies, such as immunoglobin level, alpha 1 antitrypsin level, CT chest, bronchoscopy finding and microbiology study) and provide a direct and clear statement that all necessary tests and studies have been conducted in this case.

The examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  The examiner's report should indicate that the claims file was reviewed.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, including all the evidence associated with the claims file since the statement of the case, and allow the appropriate period for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

